Exhibit 10.3



 

WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE ISSUER THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE 200,000 SHARES OF COMMON STOCK

BUSINESS.VN, INC.
A Nevada Corporation





   

Date of Issuance

September 11, 2007

Holder

IR.VN, LLC /Larry Heuchert

Number of Shares

200,000

Warrant Exercise Price

$ 0.50

Expiration Date

September 10, 2010





THIS CERTIFIES that, for value received, Larry Heuchert or its assigns (in
either case, the "Holder") is entitled to purchase, subject to the provisions of
this Warrant, from Business.VN, Inc., a Nevada corporation (the "Company"), at
the price per share set forth in Section 8 hereof, that number of shares of the
Company's common stock (the "Common Stock") set forth in Section 7 hereof. This
Warrant is referred to herein as the "Warrant" and the shares of Common Stock
issuable pursuant to the terms hereof are sometimes referred to herein as
"Warrant Shares."

 

1.

Holder Exercise of Warrant

. This Warrant shall only be exercisable in whole. To exercise this Warrant in
whole, the Holder shall deliver to the Company at its principal office, (a) a
written notice, in substantially the form of the exercise notice attached hereto
as Exhibit A (the "Exercise Notice"), of the Holder's election to exercise this
Warrant, which notice shall specify the number of shares of Common Stock to be
purchased, (b) a check in the amount of the aggregate exercise price for the
Warrant Shares being purchased, and (c) this Warrant. The Company shall as
promptly as practicable, and in any event within twenty (20) days after delivery
to the Company of (i) the Exercise Notice, (ii) the check mentioned above, and
(iii) this Warrant, execute and deliver or cause to be executed and delivered,
in accordance with such notice, a certificate or certificates representing the
aggregate number of shares of Common Stock specified in such notice, provided
this Warrant has vested on or prior to the date such notice is delivered. Each
certificate representing Warrant Shares shall bear the legend or legends
required by applicable securities laws as well as such other legend(s) the
Company requires to be included on certificates for its Common Stock. The
Company shall pay all expenses and other charges payable in connection with the
preparation, issuance and delivery of such stock certificates except that, in
case such stock certificates shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all stock transfer taxes that
are payable upon the issuance of such stock certificate or certificates shall be
paid by the Holder at the time of delivering the Exercise Notice. All shares of
Common Stock issued upon the exercise of this Warrant shall be validly issued,
fully paid and nonassessable.    

The Warrant shall expire on the Expiration Date set forth on the first page of
this warrant. The Investor may exercise the warrant at any time prior to the
Expiration Date. The Company has no restriction on the sale or transfer of the
Warrant or Warrant Shares; however, the Investor is required to comply with all
state and U.S. laws and regulations relating to security sales and transfers.

 

2.

Reservation of Shares

. The Company hereby covenants that at all times during the term of this Warrant
there shall be reserved for issuance such number of shares of its Common Stock
as shall be required to be issued upon exercise of this Warrant.  

3.

Fractional Shares

. This Warrant may be exercised only for a whole number of shares of Common
Stock, and no fractional shares or scrip representing fractional shares shall be
issuable upon the exercise of this Warrant.  

4.

Transfer of Warrant and Warrant Shares

. The Holder may sell, pledge, hypothecate, or otherwise transfer this Warrant,
in whole, in accordance with and subject to the terms and conditions set forth
in the Subscription Agreement and then only if such sale, pledge, hypothecation,
or transfer is made in compliance with the Act or pursuant to an available
exemption from registration under the Act relating to the disposition of
securities.  

5.

Loss of Warrant

. Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
or destruction of this Warrant, and of indemnification satisfactory to it, or
upon surrender and cancellation of this Warrant, if mutilated, the Company will
execute and deliver a new warrant of like tenor.  

6.

Rights of the Holder

. No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote, consent, receive dividends or receive notice other than as
expressly provided herein. Prior to exercise, no provision hereof, in the
absence of affirmative action by the Holder to exercise this Warrant, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the holder for the purchase price of any warrant shares or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.  

7.

Registration

. The shares underlying the Warrant shall be entitled to be registered pursuant
to any registration statement filed by the Company, except for registrations
filed under Form S-4 or Form S-8 or any other successor form of limited purpose.
Registration costs shall be borne by the Company.  

8.

Legends

. It is understood that certificates or other evidence of the Warrant Shares may
bear the following legend, as well as any legend required by the laws of any
state:    

"THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR
BUSINESS.VN, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR BUSINESS.VN, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE."

 

9.

Exercise Price; Adjustment of Warrants

.    

a.

Determination of Exercise Price

. The per share purchase price (the "Exercise Price") for each of the Warrant
Shares purchasable under this Warrant shall be equal to $.50, provided, however,
in the event that the Company shall at any time after the date of this Warrant
(i) declare a dividend on Common Stock in shares or other securities of the
Company, (ii) split or subdivide the outstanding Common Stock, (iii) combine the
outstanding Common Stock into a smaller number of shares, or (iv) issue by
reclassification of its Common Stock any shares or other securities of the
Company, then, in each such event, the Exercise Price in effect at the time
shall be adjusted so that the holder shall be entitled to receive the kind and
number of such shares or other securities of the Company which the holder would
have owned or have been entitled to receive after the happening of any of the
events described above had such Warrant been exercised immediately prior to the
happening of such event (or any record date with respect thereto). Such
adjustment shall be made whenever any of the events listed above shall occur. An
adjustment made pursuant to this paragraph (a) shall become effective
immediately after the effective date of the event retroactive to the record
date, if any, for the event.    

b.

Adjustment for Mergers or Reorganization, etc

. In case of any consolidation or merger of the Company with or into another
corporation or the conveyance of all or substantially all of the assets of the
Company to another corporation, this Warrant shall be exercisable into the
number of shares of stock or other securities or property to which a holder of
the number of shares of Common Stock of the Company deliverable upon exercise of
this Warrant would have been entitled upon such consolidation, merger or
conveyance; and, in any such case, appropriate adjustment (as determined by the
Board of Directors of the Company) shall be made in the application of the
provisions herein set forth with respect to the rights and interest thereafter
of the holder of this Warrant, to the end that the provisions set forth herein
shall thereafter be applicable, as nearly as reasonable may be, in relation to
any shares of stock or other property thereafter deliverable upon the exercise
of this Warrant.    

c.

NO IMPAIRMENT

. THE COMPANY WILL NOT, THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS TO BE OBSERVED OR PERFORMED HEREUNDER BY THE COMPANY, BUT WILL AT ALL
TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS
SECTION AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE
IN ORDER TO PROTECT THE EXERCISE RIGHTS OF THE HOLDER OF THIS WARRANT AGAINST
IMPAIRMENT.    

d.

Issue Taxes

. The Company shall pay issue taxes that may be payable in respect of any issue
or delivery of shares of Common Stock on exercise of this Warrant, in whole;
provided, however, that the Company shall not be obligated to pay any transfer
taxes resulting from any transfer requested by any holder in connection with any
such exercise.    

e.

Reservation of Stock Issuable Upon Conversion

. The Company shall at all times reserve and keep available out of its
authorized but unissued shares of common stock, solely for the purpose of
effecting the exercise of this Warrant, such number of its shares of common
stock as shall from time to time be sufficient to effect the exercise of this
Warrant; and if at any time the number of authorized but unissued shares of
common stock shall not be sufficient to effect the exercise of this Warrant, the
Company will take all appropriate corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of common
stock to such number of shares as shall be sufficient for such purpose.  

10.

Certain Distributions

. In case the Company shall, at any time, prior to the Expiration Date, declare
any distribution of its assets to holders of its common stock as a partial
liquidation, distribution or by way of return of capital, other than as a
dividend payable out of earnings or any surplus legally available for dividends,
then the Holder shall be entitled, upon the proper exercise of this Warrant in
whole prior to the effecting of such declaration, to receive, in addition to the
shares of common stock issuable on such exercise, the amount of such assets (or
at the option of the Company a sum equal to the value thereof at the time of
such distribution to holders of common stock as such value is determined by the
Board of Directors of the Company in good faith), which would have been payable
to the Holder had it been a holder of record of such shares of common stock on
the record date for the determination of those holders of Common Stock entitled
to such distribution.  

11.

Dissolution or Liquidation

. In case the Company shall, at any time prior to the Expiration Date, dissolve,
liquidate or wind up its affairs, the Holder shall be entitled, upon the proper
exercise of this Warrant in whole and prior to any distribution associated with
such dissolution, liquidation, or winding up, to receive on such exercise, in
lieu of the shares of Common Stock to which the Holder would have been entitled,
the same kind and amount of assets as would have been distributed or paid to the
Holder upon any such dissolution, liquidation or winding up, with respect to
such shares of Common Stock had the Holder been a holder of record of such share
of Common Stock on the record date for the determination of those holders of
Common Stock entitled to receive any such dissolution, liquidation, or winding
up distribution.  

12.

Reclassification or Reorganization

. In case of any reclassification, capital reorganization or other change of
outstanding shares of common stock of the Company (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of an issuance of common stock by way of dividend or other
distribution or of a subdivision or combination), the Company shall cause
effective provision to be made so that the Holder shall have the right
thereafter by exercising this Warrant, to purchase the kind and amount of shares
of stock and other securities and PROPERTY RECEIVABLE UPON SUCH
RECLASSIFICATION, CAPITAL REORGANIZATION OR OTHER CHANGE, BY A HOLDER OF THE
NUMBER OF SHARES OF COMMON STOCK WHICH MIGHT HAVE BEEN PURCHASED UPON EXERCISE
OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION OR CHANGE. ANY SUCH
PROVISION SHALL INCLUDE PROVISION FOR ADJUSTMENTS WHICH SHALL BE AS NEARLY
EQUIVALENT AS MAY BE PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
WARRANT. THE FOREGOING PROVISIONS OF THIS SECTION 12 SHALL SIMILARLY APPLY TO
SUCCESSIVE RECLASSIFICATIONS, CAPITAL REORGANIZATIONS AND CHANGES OF SHARES OF
COMMON STOCK. IN THE EVENT THAT IN ANY SUCH CAPITAL REORGANIZATION,
RECLASSIFICATION, OR OTHER CHANGE, ADDITIONAL SHARES OF COMMON STOCK SHALL BE
ISSUED IN EXCHANGE, CONVERSION, SUBSTITUTION OR PAYMENT, IN WHOLE, FOR OR OF A
SECURITY OF THE COMPANY OTHER THAN COMMON STOCK, ANY AMOUNT OF THE CONSIDERATION
RECEIVED UPON THE ISSUE THEREOF BEING DETERMINED BY THE BOARD OF DIRECTORS OF
THE COMPANY SHALL BE FINAL AND BINDING ON THE HOLDER.  

13.

Miscellaneous

.    

a.

Successors and Assigns

. The terms and conditions of this Warrant shall inure to the benefit of, and be
binding upon, the respective successors and assigns of the parties, except to
the extent otherwise provided herein. Nothing in this Warrant, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Warrant, except as expressly provided in
this Warrant.    

b.

Governing Law

. This Warrant and any issue arising out of or relating to the parties'
relationship hereunder, shall be governed by and interpreted in accordance with
the laws of the State of California without regard to the principles of conflict
of laws. The parties further agree that any action between them shall be heard
in San Diego County, California, and expressly consent to the jurisdiction and
venue of the Courts of California, sitting in San Diego County and the United
States District Court for the Southern District of California for the
adjudication of any civil action asserted pursuant to this Paragraph.    

c.

Further Documentation

. The Company and Holder shall each execute and deliver all such further
instruments, documents and papers, and shall perform any and all acts necessary,
to give full force and effect to all of the terms and provisions of this
Warrant.    

d.

Titles and Subtitles

. The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.    

e.

Notices

. Unless otherwise provided, any notice required or permitted hereunder shall be
given by personal service upon the party to be notified by certified mail,
return receipt requested and: (i) if to the Company, addressed to Business.VN,
Inc., 9449 Balboa Avenue, Suite 114, San Diego, California 92123, or at such
other address as the Company may designate by notice to each of the Investors in
accordance with the provisions of this Section; and (ii) if to the Warrant
holder, at the address indicated on the signature page hereof, or at such other
addresses as such Holder may designate by notice to the Company in accordance
with the provisions of this Section.    

f.

Amendments and Waivers

. Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either prospectively or retroactively), only with the written consent of the
Company and a majority in interest of the Holders.    

g.

Entire Warrant

. This Warrant, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties hereto.            

          IN WITNESS WHEREOF

, the Company has caused this Warrant to be signed as of the date first set
forth above.              



BUSINESS.VN, INC.

   



By:________________________
Name:  Sheldon Silverman
Title:  CEO

   

Investor Name:  

IR.VN, LLC / Larry Heuchert
Address:  3830 Valley Center Drive, Suite 705-315
          San Diego, CA 92130-3307                        

EXHIBIT A



NOTICE OF EXERCISE



(To be signed only upon exercise of the Warrant)



 

TO: Business.VN, Inc.



 

The undersigned, hereby irrevocably elects to exercise the purchase rights
represented by the Warrant granted to the undersigned on ______________ and to
purchase thereunder _________* shares of Common Stock of Business.VN, Inc. (the
"Company") and herewith encloses either payment of $____________ or instructions
regarding the manner of exercise permitted under Section 1 of the Warrant, in
full payment of the purchase price of such shares being purchased.



Dated: ________________



 

         

_________________________________________
(Signature must conform in all respects to name
of holder as specified on the face of the Warrant)

         

_________________________________________
(Please Print Name)

         

_________________________________________
(Address)

 

* Insert here the number of shares being exercised, without making any
adjustment for additional Common Stock of the Company, other securities or
property which, pursuant to the adjustment provisions of the Warrant, may be
deliverable upon exercise.